Title: From Thomas Jefferson to Morgan, Père et Fils, 17 January 1789
From: Jefferson, Thomas
To: Morgan, Père et fils



Gentlemen
Paris Jan. 17. 1789.

I received yesterday the honor of your letter of the 9th. instant, and think it a duty to answer immediately the several questions you propose.
The country bordering on the Chesapeake is certainly the most likely to furnish without delay the flour you desire. It would be best for your vessels to go directly to Norfolk, because they will very probably be able to supply themselves there: and if they cannot get their supply there, it is still the best place to enquire whether they should go up one of the rivers of Virginia, or to Baltimore at the head of Chesapeake, tho’ I think there will be no doubt of getting their supply at Norfolk. With respect to the letter of credit for 3000 Louis, mine would not answer your purpose. Those who sell their flour to your captain or Supercargo will wish to be assured that the bills given them will be punctually paid, at the moment they become due. They know that I am neither banker nor merchant, and therefore not prepared to pay such a sum on demand, if the bills should fail to be paid by you. My assumpsit therefore would not satisfy them. But they would be perfectly satisfied if Monsieur le Coulteux will give you a letter of credit to any amount whatever. His credit is well known and well established there. I can further add my certificate that M. le Coulteux will pay your bills, and explain and recommend the general motives of your adventure, which may be left open to serve your purposes at Norfolk or wherever else it may be presented. This will enable your agent to obtain the best price for his bills of exchange.
With respect to the price of wheat it is generally about a dollar the bushel. The dollar is 5₶-8s of France. The bushel is the same as the English bushel, and a bushel of good wheat weighs about 60. ℔. English or American weight, which are the same. 100 ℔. French are equal to 109 ℔. English or American. From knowing the price of wheat you will readily judge what that of flour should be generally. The European demand may increase the price this year.
As to the articles of this country in demand there, I am not sufficiently acquainted with the subject to give you sure information. I doubt whether any articles could be of so immediate a sale as to be relied on for the purchase of the flour. You would risk the having your ships long detained, and the flour might by this means come too late for the market.

Having answered the several enquiries of your letter, I have only to add my wishes for the success of your adventure, and assurances of the regard with which I have the honour to be gentlemen your most obedient & most humble servt,

Th: Jefferson

